Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 2, 2019

                                       No. 04-18-00610-CV

Michael P. GEARY, Independent Executor of the Estate of Joseph William Geary, Jr., Deceased
                               and Falcon Energy, Inc.,
                                     Appellants

                                                  v.

TOW BOW RANCH LIMITED PARTNERSHIP, Two Bow Management, LC and Ronald L.
                        Toms, Individually,
                           Appellees

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-03609
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
       Appellees’ brief was originally due on March 6, 2019. This court has granted appellees
three extensions of time in which to file appellees’ brief, with appellees’ most recent deadline
being June 5, 2019. This court’s order noted no further extensions of time would be allowed.
 Appellees have now filed their Fourth Motion for Extension of Time, requesting an additional
30 days, until July 5, 2019, in which to file appellees’ brief.

        We GRANT appellees’ motion. We ORDER that appellees file their brief on or before
July 5, 2019. If appellees fail to file their brief on or before July 5, 2019, this appeal will be set
for submission without an appellees’ brief.


                                                       _________________________________
                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court